Examiner’s Comment
The black and white Drawings filed 26 February 2021 are approved by the Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 18 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. PP31528 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809

The Deposit Statement in the response filed 18 December 2020 is deemed in accordance with 37 CFR §§ 1.801-1.809.  Since the application is otherwise in condition for allowance except for the needed deposit of seed, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.809(c)).
As set forth in 37 CFR § 1.809(c), Applicant is required to representative plant tissue of the claimed plant within THREE (3) MONTHS of the mail date of this letter; thus the time for making the deposit is on or before the payment of the issue fee.
Applicant is reminded that once the deposit of the representative plant tissue has been made, information regarding the date of deposit, description of the deposited material including representative plant tissue deposited, name and address of the depository, and the accession number must be added to the specification in order to             ” with the appropriate Accession Number.  Amendments to the specification and the claims must be filed under 37 CFR § 1.312.
	Applicant is reminded that if the Deposit is not made under the Budapest Treaty then a test of the viability of the biological material at the time of deposit will also be required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663